Citation Nr: 1213483	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  05-12 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from April 1961 to March 1963.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania, which denied the Veteran's claims for service connection for an acquired psychiatric disorder and sleep apnea.  In August 2007 and July 2010 decisions, the Board remanded the Veteran's claims.

In a December 2011 rating decision, the RO granted service connection for an acquired psychiatric disorder to include post traumatic stress disorder (PTSD), and evaluated the disability as 70 percent disabling effective January 3, 2002.  There is nothing in the record to indicate that the Veteran has disagreed with the effective date or the disability rating assigned by the RO.  For that reason, those issues are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection].

The Veteran has requested that his case be advanced on the docket due to serious illness.  The motion to advance the case on the docket is granted. Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c)(2011).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the issue must again be remanded for further development.  In a December 2003 letter, the RO informed the Veteran that his claim for service connection for sleep apnea would be considered to encompass a claim that his sleep apnea condition was aggravated by his PTSD.  As noted above, the RO granted service connection for PTSD in a December 2011 rating decision.  On remand, the Veteran should be provided with additional notice that informs him how to substantiate his claim for service connection as secondary to the service-connected disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the April 2010 VA psychiatric examiner noted that the Veteran manifested chronic insomnia with difficulty going to sleep and remaining asleep, and having increased arousal symptoms that are related to his PTSD.  There was no medical assessment of whether the Veteran's PTSD symptoms related to insomnia aggravated his sleep apnea symptoms.  The claim is remanded for a medical opinion whether it is at least as likely as not that the Veteran's diagnosed sleep apnea condition is due to or aggravated by his service-connected PTSD.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As the Veteran receives regular medical care through VA, relevant treatment records dated after December 20, 2011, should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body).  

Finally, it is noted that the Veteran requested in February 2011 that he be allowed to review his claims folder in person.  The RO attempted to contact him by telephone but was unable to do so.  On remand, it should be clarified whether he still wishes to review his claims folder.  

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran that further informs him how to substantiate his claim for service connection as secondary to a service-connected disability pursuant to the Veterans Claims Assistance Act.

2.  Contact the Veteran and clarify whether he still wishes to review his claims folder in person.  M21-1MR, Part II, Subpart 7, Chapter 5, Section f.  

3.  Ensure that all VA treatment records pertaining to the Veteran dating from December 20, 2011, are associated with his claims folder or Virtual VA.

4.  Schedule the Veteran for an examination by an appropriate VA examiner who should review the Veteran's VA claims folder.  The examiner should provide a description of the nature and extent of any sleep apnea condition manifested by the Veteran.  

The examiner should also provide an opinion whether it is at least as likely as not that the Veteran's sleep apnea condition began in or is related to active service.  In addition, is it at least as likely as not that the Veteran's sleep apnea is due to or aggravated (i.e., worsened) by his service-connected PTSD.  Any diagnostic testing or consult deemed necessary by the examiner should be accomplished.

The examiner's opinion should be supported by clear rationale and may include reference to clinical evidence and medical literature if appropriate.

5.  After completion of the development described above and of any other development deemed appropriate, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


